Citation Nr: 0208319	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for a scar, residual of 
shrapnel wound to the left chest.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which continued and confirmed a 
noncompensable evaluation for a scar, residual of shrapnel 
wound to the left chest. 

The Board denied the veteran's appeal in a May 1999 decision, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Court).  The veteran's 
private attorney before the Court and the Secretary of VA 
filed their respective briefs in December 2000 and April 
2001, respectively.  By Order issued in June 2001, the Court 
vacated the May 1999 Board decision and remanded the claim 
for further development and re-adjudication in accordance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (hereinafter, "the VCAA"), currently codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).


FINDING OF FACT

Entitlement to a compensable rating for the service-connected 
scar, residual of shrapnel wound to the left chest, cannot be 
confirmed without a contemporary VA medical examination, and 
the veteran failed, without good cause, to report for VA 
medical examinations that were scheduled for June 1998, 
December 2000, and January 2001, in connection with his claim 
of entitlement to said benefits.


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA medical 
examination without good cause requires that his claim for a 
compensable rating for a scar, residual of shrapnel wound to 
the left chest, be denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.655 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A review of the record reveals that the RO denied the 
veteran's claim for a compensable rating for his service-
connected chest scar in a June 1997 rating decision, after a 
review of the medical evidence of record, which included 
medical certificates from a private physician, dated in June 
and December 1996, providing an opinion that unfortunately 
lacked the physician's rationale or basis for it, and the 
report of a VA medical examination conducted in February 
1997.

In his September 1997 Notice of Disagreement, and in his 
January 1998 Substantive Appeal, the veteran essentially 
claimed that the RO should have granted a higher rating, 
based on the symptomatology exhibited, which included 
recurrent deep left chest pain over muscle group XIX, which 
the Board notes consists, for VA purposes, of the muscles of 
the abdominal wall and lower thorax.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (2001).

By letter dated May 1998, the RO advised the veteran that he 
was being scheduled for a medical examination of his service-
connected scar, residual of shrapnel wound to the chest.  He 
was also provided the following advice:

It is important that you keep this 
appointment since the result of the 
examination will help us to accurately 
decide your claim.  On the other hand, 
failing to report for the examination 
without good reason could result in the 
disallowance of your claim or could even 
cause us to reduce or discontinue any VA 
benefits which you may be currently 
receiving.

The day after the above notification, in May 1998, the 
veteran was informed that he was scheduled for an examination 
on June 8, 1998.  The examination would include X-Rays.  He 
was advised that if he was unable to make his scheduled 
appointment or to travel using the authorized mode of 
transportation, or if an attendant was needed, he should 
write or call the VA Outpatient Clinic's appointment clerk at 
the address and/or phone numbers that were provided in the 
letter.

The record shows that the veteran failed to report for the 
medical examination of June 8, 1998.  There is no evidence in 
the file that the veteran contacted VA to indicate that he 
would not be able to report for the examination, or asking 
for its re-scheduling.

In a Supplemental Statement of the Case that was issued in 
December 1998, the veteran was specifically advised of the VA 
laws and regulations applicable to his claim for an increased 
rating for his service-connected chest scar, to include the 
regulations addressing the rating of muscle injuries.  He was 
also reminded that he had failed to report for the VA medical 
examination that had been scheduled for June 1998 and that 
"[e]vidence expected from this examination which might have 
been material to the outcome of this claim could not be 
considered."  Based on the evidence of record, the RO 
continued the denial of the veteran's claim for an increased 
rating.

In the May 1999 decision that the Court has vacated, the 
Board denied the veteran's claim based on the veteran's 
failure to report for a scheduled VA medical examination.  
Shortly thereafter, in June 1999, the veteran submitted a 
statement indicating that his service-connected disability 
had worsened and that he was willing to report for a VA 
medical examination, if asked by VA.  The RO responded to 
this communication, by letter dated in August 1999, wherein 
the veteran was advised that, if his disability had increased 
in severity, it would be to his advantage to furnish evidence 
to that effect.  He was also advised as follows:

The best evidence for this purpose would 
be a statement from a physician who has 
examined or treated you recently, showing 
dates of treatment or examination, your 
complaints, and his diagnosis and 
clinical reports.  The statement should 
be furnished on the doctor's professional 
letterhead stationery if possible.

Please send us this evidence as soon as 
possible, preferably within 60 days.  ...

By letter dated in November 2000, the veteran was advised 
that the RO was making arrangements for another VA medical 
examination.  The veteran was again advised that it was 
important that he kept his appointment, as the result of the 
examination would help the RO to accurately decide his claim.   
He was also reminded of the possible adverse consequences if 
he chose not to report for the scheduled examination.

In a letter dated in November 2000, the veteran was notified 
of the VA medical examination that had been scheduled for 
December 27, 2000.  The veteran was asked to report for the 
examination location on that date, and he was again advised 
of his duty to inform VA if he was unable to report for this 
examination.  The record shows that the veteran again failed 
to report for the scheduled examination.

By letter dated in January 2001, the veteran was notified of 
the re-scheduling of his VA medical examination, this time 
for January 10, 2001.  The record shows that the veteran 
again failed to report for the scheduled examination.  Two 
weeks later, the RO reminded the veteran, in writing, that he 
had not submitted sufficient evidence to show that his 
service-connected chest scar had worsened and that, for this 
reason, he had been scheduled for a medical examination on 
December 27, 2000, and January 10, 2001, but that he had 
failed to report on both occasions.  The veteran was again 
advised that he could still present evidence showing 
treatment by a physician who had examined him recently, 
showing dates of treatment or examination, his complaints, 
and diagnosis and clinical reports.  The veteran was further 
advised that VA would attempt to secure any additional 
records he was unable to obtain if he adequately identified 
such records and authorized VA to secure them in his behalf.  
To this effect, the veteran was advised that he would need to 
fill out, sign, and return a VA Form 21-4142, a copy of which 
was enclosed to the letter.  The veteran was reminded that he 
would have to furnish the name and address of each doctor or 
hospital providing private medical treatment, and indicate 
the condition treated, as well as the dates of treatment.  
The veteran was also asked to submit any such evidence as 
soon as possible, preferably within 60 days from the date of 
the letter.

By letter dated in May 2001, the RO informed the veteran that 
his claim could not be acted favorably upon because he had 
not met the criteria for a compensable rating and because he 
had failed to report for a scheduled medical examination, 
"the result of which is necessary in determining the extent 
of the severity of your condition, whether it has worsened or 
not."  The RO also explained to the veteran that the 
continued denial was based on the letters sent to the veteran 
in August 1999 and January 2001, and his failure to report 
for the VA medical examinations of December 27, 2000, and 
January 10, 2001.

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the above cited VCAA.  The VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is therefore applicable to the 
claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for a 
compensable rating for a scar, residual of shrapnel wound to 
the left chest.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and the 
recent decision of Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In this particular case, the record shows that throughout the 
pendency of this appeal, the RO has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that will 
substantiate his claim for an increased rating, of his duty 
to report for scheduled medical examinations, of the 
potential adverse consequences of a failure to report to 
scheduled medical examinations, and of the specific reasons 
for denying his claim.  Unfortunately, no reply from the 
veteran was received by the RO to specific letters inviting 
him to identify additional evidence pertinent to his claim, 
and he failed to report for the three medical examinations 
that were scheduled for June 8, 1998, December 27, 2000, and 
January 10, 2001.  

The Court has said that, in order for VA to be able to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
Morris v. Derwinski, 1 Vet. App.  260, 264 (1991).  The Court 
has also held that VA's duty to assist is not always a one-
way street, nor is it a blind alley and that, if a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  His or her duty 
to cooperate with VA's efforts to develop the claim include 
reporting for a medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App.  480, 483 (1992).

It is evident in this case that VA has gone beyond its 
statutory duty to assist claimants in attempting to secure 
the evidence that is necessary to determine whether the 
requested increased rating is warranted in the present case 
but that the veteran has simply failed in his duty to 
cooperate with VA.  Thus, it is the Board's opinion that no 
additional assistance to the veteran is necessary under the 
VCAA. 

Legal analysis

In general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) or (c) 
of 38 C.F.R. § 3.655. With respect to claims for increased 
evaluations, the present decision is controlled by 38 C.F.R. 
§ 3.655(b), which states that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Id.

At the outset, it is noted that the February 1997 VA medical 
examination did not address the veteran's musculoskeletal 
complaints.  Also, the medical evidence on which the veteran 
has based his allegations that an increased rating is 
warranted consists of reports from a private physician that 
do not reflect current treatment or the current status of the 
service-connected disability.  The veteran's entitlement to 
an increased rating cannot be established, or confirmed, 
without a current VA examination.  Unfortunately, as noted 
earlier, the veteran has been advised of his duty to report 
for a scheduled VA medical examination, and even though he 
stated in June 1999 that he was "willing to report" for 
such an examination, he has failed to report for the three 
medical examinations that have been scheduled for June 1998, 
December 2000 and January 2001.

It is also noted that the RO has mailed the notifications of 
the scheduled examinations to the veteran's last reported 
address of the record and that there is no indication that 
any correspondence sent to that address was returned.  
Further, there is no correspondence from the veteran showing 
an alternate address, or a change in address.  The law 
presumes the regularity of the administrative process, absent 
clear evidence to the contrary.  Warfield v. Gober, 10 Vet. 
App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  
Moreover, there has been no evidence submitted to suggest 
that the veteran had good cause for his failures to report, 
such as a hospitalization, or indicia of a death of an 
immediate family member.

It is further noted that the veteran had also failed to 
report for a VA examination that had been scheduled for 
September 1996, in connection with the same claim for 
increased evaluation of his scar, residual of shrapnel wound 
to the left chest. Similarly, the RO had advised the veteran 
at that time that failure to report for the examination 
without good reason could result in the disallowance of his 
claim.

As stated above, there is no indication that the veteran had 
good cause for his failure to report.  Thus, in accordance 
with the provisions of 38 C.F.R. § 3.655(b), the veteran's 
claim of entitlement to an evaluation greater than zero 
percent, must therefore be denied.


ORDER

Entitlement to a rating greater than zero percent for a scar, 
residual of shrapnel wound to the left chest, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

